Citation Nr: 1431704	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right lower arm disability, to include numbness in the right fingers.

2.  Entitlement to service connection for a left arm and left hand disability, claimed as chronic inflammation, thumb joint deformity, and carpal tunnel syndrome.

3.  Entitlement to service connection for a bilateral foot disability, claimed as osteoarthritis.

4.  Entitlement to service connection for a bone spur, right great toe.

5.  Entitlement to an evaluation in excess of 30 percent for recurrent right shoulder dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active military service from September 1974 to January 1987.  This matter is again before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By a November 2007 rating action, the RO, in part, denied service connection for each of the disabilities addressed in this appeal, and denied a rating in excess of 30 percent for right shoulder disability.  In September 2010, the Board remanded the appeal.  

Following the additional development, the issues on appeal may be more accurately stated as characterized on the title page of this decision.  The Veteran's claim for service connection for a right arm disorder and a disorder manifested by numbness in the right fingers are the Veteran's lay description of both the location and symptoms of disability of the right arm other than the service-connected right shoulder disability.  These are most effectively considered together, since only one diagnosis, carpal tunnel syndrome, has been assigned for any right arm, wrist, or hand disability below the shoulder.  Similarly, the claims for service connection for a left arm disorder and left hand disability manifested by inflammation, thumb joint deformity, and carpal tunnel syndrome are different lay descriptions of disability of the left upper extremity by location, symptoms, and medical diagnosis, which are most effectively considered together, since only one diagnosis, carpal tunnel syndrome, has been assigned for left arm, wrist, and hand disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In May 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing conducted at the Board's offices in Washington, DC.  A copy of the hearing transcript is of record. 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including a copy of the May 2010 Central Office Board hearing presided over by the undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1.  The evidence is at least in equipoise to warrant a finding that a right lower arm disability for which a diagnosis of carpal tunnel syndrome has been assigned and a left arm disability for which a diagnosis of carpal tunnel syndrome has been assigned are due to or aggravated by the Veteran's service-connected right shoulder recurrent dislocation disability.  

2.  The medical evidence establishes that osteoarthritis of the right foot was not caused by and is not aggravated by service-connected venous varicosities in the lower extremities.  

3.  The medical evidence establishes that a bone spur on the right great toe was not caused by and is not aggravated by service-connected venous varicosities in the lower extremities.  

4.  The Veteran's service-connected right shoulder disability is not manifested by limitation of motion to 25 degrees from the side, fibrous union, or ankylosis.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right lower arm disability, medically diagnosed as carpal tunnel syndrome (claimed as numbness in the right fingers), and for left arm and hand disability, medically diagnosed as carpal tunnel syndrome, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.71a, Diagnostic Code 5200-5203 (2013).  

2.  The criteria for service connection for bilateral foot disability, claimed as osteoarthritis, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2013).  

3.  The criteria for service connection for a bone spur on the right great toe are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2013).  

4.  The criteria for a disability evaluation in excess of 30 percent for a right (major) recurrent shoulder dislocation disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5200-5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in August 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  The Veteran's reserve component records appear to be incomplete.  However, the Veteran does not contend that any of the disorders for consideration on appeal were incurred or aggravated by injury or disease incurred while the Veteran was performing ACDUTRA or INACDUTRA, and further action to attempt to obtain those records would be adverse to the Veteran, in view of the grants of service connection discussed below.  

The Veteran was afforded VA examinations in September 2007 and August 2009.  Following the September 2010 Remand, the Veteran was again provided VA examinations in September 2010 and November 2010, and additional clarification was obtained in July 2012.  The 2010 report and July 2012 opinion, read together, were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran and review of the claims files.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in providing an adequate examination to the Veteran, the AOJ substantially complied with the Board's remand instructions, and an additional remand to comply with remand directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The hearing officer who conducts a hearing on an appeal must fulfill two duties, (1) the duty to fully explain the issues, and, (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the May 2010 hearing, the undersigned complied with these requirements.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


Facts

Service treatment records reflect that the Veteran reported recurrent right shoulder dislocations in September 1978.  She sought medical treatment on several occasions.  In August 1979, the provider assigned a diagnosis of recurrent right shoulder dislocation and subluxation.  The Veteran's profile was changed to preclude her from driving a manual transmission truck.  Bilateral varicose veins were noted and treated in 1979.  No report of separation examination is included in the claims files.  Reports of several examinations for reserve purposes are included in the service treatment records. 

After the Veteran's separation from reserve service, she reported such complaints as decreased sensation at the tip of the right index finger and ulnar tip of the right ring finger.  See March 2000 VA outpatient treatment note.  In February 2003, she was provided with left wrist and thumb nocturnal splints for pain in the first metacarpophalangeal joint area.  See February 2003 VA outpatient treatment note.  She was provided with bilateral wrist splints.  See May 2006 VA outpatient treatment note.  

Over a period of several years, various providers conducted diagnostic examinations and objective medical evaluations.  The providers assigned diagnoses of right carpal tunnel syndrome, left carpal tunnel syndrome, and bilateral wrist or median nerve disability.  See, e.g., January 2005 VA Primary Care outpatient treatment note (pain, left hand); April 2006 VA Motor and Sensory Nerve Conduction Study (bilateral median neuropathy at wrist); May 2006 VA Rehabilitation Medicine Consultation; July 2007 VA Primary Care note (chronic pain due to carpal tunnel, now affecting thumbs); November 2006 VA Long Term Care Consultant note (unable to use assistive devices due to right shoulder and bilateral carpal tunnel syndrome); January 2007 VA Problem List (carpal tunnel syndrome, both hands).

The Veteran's varicose veins were evaluated on several occasions.  See, e.g., August 1999 VA examination; September 2000 VA examination.  She sought medical and podiatric evaluation on numerous occasions for foot pain.  See, e.g., October 2002 VA outpatient treatment note; May 2003 VA Podiatry outpatient treatment note; December 2004 VA Podiatry outpatient treatment note; September 2005 VA Podiatry outpatient treatment note; October 2006 VA Podiatry outpatient treatment note; November 2006 VA Podiatry outpatient treatment note.  Diagnoses of degenerative joint disease, first metatarsophalangeal (MTP) joint, bilateral, and hallux rigidus, right MTP joint, were assigned.  

1.  Claim for service connection for right and left upper extremity disabilities

The Veteran contends that she has a right lower arm disability manifested by numbness of the fingers and a left lower arm disability manifested by carpal tunnel syndrome, chronic inflammation, and deformity of the thumb.  She contends alternatively that these problems began in service and continued to progress after service, and contends that the right and left arm symptoms are a result of her service-connected right shoulder dislocation disability, because she has to use her left hand for all tasks requiring use of a hand, including holding in the left hand any cane, crutch, or other assistive device required during ambulation.  

VA evaluation in April 2006 and VA examination conducted in September 2007 confirmed that the Veteran had bilateral carpal tunnel syndrome, but did not address the etiology of the disorder.  

Following the Board's 2010 Remand, the VA examiner who conducted September 2010 examination of the Veteran's shoulders, arms, hands, and wrists concluded that right shoulder recurrent dislocation caused or aggravated bilateral carpal tunnel syndrome.  This opinion is favorable to the Veteran's claims.  September 2010 VA examination at p. 7.  

The VA examiner who conducted a November 2010 examination described the severity of the Veteran's right shoulder limitation of motion and right and left wrist disorders, but did not provide an opinion as to the etiology of those disorders. 

A reviewer who conducted July 2012 review of the record summarized the history of the Veteran's right upper extremity symptoms and left upper extremity symptoms and the objective evidence of median neuropathy, carpal tunnel syndrome, at each wrist.  The reviewer opined that the Veteran's symptoms in her hands and left and right lower arms, including bilateral hand weakness, numbness, and pain, were due to carpal tunnel syndrome (CTS).  The examiner concluded that the Veteran's service-connected recurrent right shoulder dislocation did not result in an increase in severity of CTS above the expected natural progress for CTS.  

However, the reviewer noted as a basis for the opinion the fact that onset of CTS was not until many years after the Veteran's separation from service.  The issue on appeal is whether there is an etiologic relationship between the service-connected right shoulder disability and the later diagnosis of bilateral CTS.  The July 2012 medical opinion appears somewhat unfavorable to the Veteran, but does not clearly address the issue of etiology, which is the issue before the Board on appeal.  Therefore, this opinion, to the extent that it is unfavorable to the Veteran, is not of great persuasive weight or probative value, since the examiner focused on date of onset of CTS rather than etiology.  

The September 2010 report states that the Veteran's left arm disability is "most likely caused by or a result of" chronic dislocations of the right shoulder.  The opinion then provides a rationale for an etiologic relationship between the right shoulder and left upper extremity CTS.  The opinion then states, as to bilateral CTS, that the conclusions and rationale are the same.  This opinion, although somewhat difficult to interpret, is favorable to the Veteran.  When the favorable (2010) evidence is weighed against the unfavorable, but even less persuasive 2012 medical opinion, the evidence is at least in equipoise that bilateral CTS is due to or aggravated by service-connected recurrent right shoulder dislocations.  

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right lower arm disability, medically diagnosed as carpal tunnel syndrome, claimed as numbness in the right fingers, and for a left arm and hand disability medically diagnosed as carpal tunnel syndrome, are met.  The claims for service connection for carpal tunnel syndrome may be granted.  

2.  Claim for service connection for bilateral osteoarthritis of the feet and for a bone spur, right great toe

The Veteran contends that, as secondary to her service-connected bilateral varicose veins, she has bilateral osteoarthritis of the feet and has a bone spur on the right great toe as a result of the varicose veins.  The examiners who conducted VA examinations in September 2007 and August 2009 did not address the etiology of the Veteran's complaints of foot pain.  VA outpatient treatment records reflect that the Veteran sought medical evaluation for foot pain on numerous occasions beginning in October 2002, as detailed above.  Bilateral metatarsophangeal (MTP) joint osteoarthritis was found on x-ray during the pendency of this claim.  See January 2012 Radiology report.

The report of a September 2010 VA examination notes that the Veteran's reported a history of problems with her feet beginning in military service.  She stated that she requested arch supports, but arch supports were not issued.  She was given Jobst stockings after varicose veins were noted.  At the September 2010 VA examination, the Veteran did not manifest abnormal weight bearing, flattened arches, or swelling.  There were degenerative changes at the MTP joint of each great toe, with tenderness.  The examiner stated that varicose veins in the lower extremities are "not known" to cause chronic painful foot problems or spurs.  The examiner also stated that it was less than likely that the Veteran had a current foot disorder of one or both feet due to wearing boots in service.  

This opinion is definite and persuasive and is unfavorable to both the claim for service connection for osteoarthritis and the claim for service connection for a bone spur, right great toe.  The service treatment records include no notation that the Veteran reported a foot disorder during active service.  No reserve record, including entrance examination or examinations conducted in 1994 for purposes of deployability, reflects a complaint of foot pain or finding of a foot disorder.  

VA treatment records reflect that the Veteran told treating providers that she could recall no trauma to the right great toe.  See, e.g., January 2012 Radiology report.  The VA outpatient treatment records reflect that the providers who treated the Veteran for foot pain did not provide an opinion as to the etiology of the foot pain.  E.g., October 2002 VA outpatient treatment note; May 2003 VA Podiatry outpatient treatment note; December 2004 VA Podiatry outpatient treatment note; September 2005 VA Podiatry outpatient treatment note; October 2006 VA Podiatry outpatient treatment note; November 2006 VA Podiatry outpatient treatment note.  The Veteran acknowledged at her Central Office hearing that no provider had linked current foot pain or MTP joint degenerative disease to service-connected varicose veins or use of boots in service.  May 2010 Hearing Transcript (Tr.) at 12.

There is one VA opinion of record, the September 2010 VA examination, which addresses whether the Veteran's current foot pain, however diagnosed, is linked to her service or a service-connected disability.  The VA examiner accurately summarized the Veteran's history and complaints in service and post-service.  The VA examiner provided a rationale based on medical knowledge for the unfavorable opinion.  The opinion is probative, persuasive, and directly addresses the Veteran's contentions.  However, the opinion is unfavorable to a finding that any current diagnosed foot disorder, whether diagnosed as osteoarthritis, degenerative joint disease, first metatarsophalangeal (MTP) joint, bilateral, or hallux rigidus, right MTP joint, is linked to the Veteran's service, or any incident thereof, including wearing of boots, or any service-connected disability, including varicose veins, is linked to that service.

The Board would point out that the Veteran has not been shown to have the medical training, expertise, or credentials to render a competent opinion as to whether one disorder (varicose veins) could cause or aggravate an orthopedic foot disorder, and to that extent her opinion does not constitute competent evidence and lacks probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The preponderance of the evidence is against the Veteran's claim for service connection for bilateral foot disability, claimed as osteoarthritis, and is against the claim for service connection for a bone spur, right great toe.  There is no reasonable doubt.  38 U.S.C.A. § 5017(b).  The claims for service connection for a bilateral foot disability or right great toe bone spur must be denied.
3.  Claim for evaluation in excess of 30 percent, right (major) shoulder 

Historically, the Veteran was granted service connection for right shoulder disability, effective in 1999.  In 2002, the assigned disability rating was increased to 30 percent.  That rating was in effect when the Veteran submitted the 2007 claim underlying this appeal.

VA examination conducted in September 2007 revealed that the Veteran reported frequent, recurrent pain in the right shoulder, with use.  She also reported locking and grinding of the joint.  She further reported that the right should would dislocate and dangle if she moved it too fast.  There was weakness, tenderness, and guarding of the right shoulder.  The Veteran was able to flex the right arm to 65 degrees and abduct it to 50 degrees.  In August 2009, VA examination disclosed similar findings, but with flexion and abduction limited to 30 degrees.  

At her May 2010 hearing before the Board, the Veteran testified that she was only able to use the right arm "from the elbow."  At VA examination in November 2010, the Veteran had shoulder flexion to 110 degrees and abduction to 90 degrees on the right.  The examiner noted the Veteran's report of grinding and popping.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where the particular disability is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; see also Lindeman v. Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Shoulder disability may be evaluated under a variety of regulations and diagnostic codes.  Traumatic arthritis, substantiated by x-rays findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Limitation of motion to shoulder level in the major or minor extremity warrants a 20 percent evaluation.  DC 5201.  Limitation of motion to midway between side and shoulder level in the major extremity warrants a 30 percent evaluation.  Limitation of motion to 25 degrees from the side in the major extremity warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5201.

For VA purposes, normal range of shoulder motion is: forward extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Impairment of the humerus, with recurrent dislocation of the major or minor shoulder at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent evaluation is assigned with frequent episodes and guarding of all arm movements, if the major arm is affected.  DC 5202.  DC 5202 further provides a 50 percent evaluation for fibrous union of the major humerus, with a 40 percent rating for fibrous union of the minor shoulder; a 60 percent evaluation for nonunion (false flail joint) of the major humerus, with a 50 percent rating for the minor shoulder; and an 80 percent evaluation for loss of the head of the major humerus (flail shoulder), with a 70 percent rating for the minor shoulder.

Diagnostic Code 5200 addresses ankylosis of the shoulder; however, there has been no showing of ankylosis in this case, and this code section is accordingly not applicable.  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  A higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

A claimant is entitled to separate ratings for different problems or residuals of an injury, if none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In this case, the Veteran has been assigned a 30 rating, which is consistent with the rating provided for recurrent dislocations.  Ankylosis, fibrous union, or flail joint are not shown.  Radiologic examinations conducted during the pendency of this claim (from 2007 to 2010) were interpreted as showing "no arthritic changes" and as showing that "the soft tissues appear normal."  

The objective physical and radiologic examinations and all other evidence of record disclose that the Veteran does not have loss of head of the humerus, flail joint (fibrous non-union), or fibrous union of the shoulder.  An evaluation in excess of 30 percent is not warranted under DC 5202.  

A 40 percent rating is warranted if there is limitation of motion to 25 degrees from the side.  At her hearing, the Veteran testified that she was limited to using her right arm from the elbow.  However, the record establishes that the Veteran is able to feed herself, bathe, and dress herself without the assistance of another individual.  Objective examinations disclosed range of flexion from 30 degrees (2009) to 110 degrees (2010).  The testimony that she is limited to use of the right arm "from the elbow" and limitation to 25 degrees of flexion and abduction approximates the criteria for a 40 percent rating.  Given the findings from the November 2010 VA examination, however, the overall objective findings of record simply do not reflect that the combination of limitation of motion - which was minimal on that examination - and pain-related DeLuca symptoms is sufficient to warrant an evaluation in excess of 30 percent on the basis of range of motion.  This disability does not approximate limitation of motion to 25 degrees from the side.

Moreover, there is no evidence that the Veteran has sought frequent medical evaluation of the right shoulder during the pendency of this appeal.  She has not required physical therapy or invasive therapy during the pendency of the claim.  Likewise, the Veteran has not indicated any inability to perform an activity of daily living, although she must comb her hair using her left hand, and use her left arm for many activities such as bathing.  The Board finds that the Veteran has not, during this appeal period, been so limited in the range of motion of the right shoulder as to meet or approximate the criteria for a 40 percent evaluation based on limitation of motion.  

The Board has considered whether the Veteran meets any criterion for an evaluation in excess of 30 percent for a shoulder disability but finds that she does not.  The Board finds that the criteria for the assigned 30 percent evaluation, that is, recurrent frequent episodes of scapulohumeral dislocation with guarding of all arm movements, accurately describes the Veteran's right shoulder disability, including the symptoms of limited motion, inability to lift or carry heavy objects or push or pull with the right hand.  The rating criteria specify frequent episodes of recurrent dislocation, and thus encompasses the Veteran's symptoms of instability, guarding, or limitation of motion due to guarding.

The Board has considered whether an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Therefore, initially, there must be a comparison between the severity and symptomatology of the claimant's service-connected disability and the established criteria of the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right shoulder disability, that is, pain, limitation of motion, instability, and guarding, is specifically contemplated by the schedular rating criteria, in that "recurrent subluxation" encompasses instability, and limitation of motion is encompassed within "guarding of all arm movements."  In this case, considering the lay and medical evidence for the entire rating period on appeal, the Veteran retains the ability to use the right shoulder, although with care and guarding, and retained the ability to move the arm to 50 degrees in flexion and abduction during the majority of the appeal period, although great limitation was present during some portion of the appeal period.  

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) due to service-connected disabilities has been raised by the record.  A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran specifically stated at her VA examination that she was unemployed as a result of "problems with back pain due to herniated disc."  See September 2010 VA examination report at 3, 6.  As the record establishes that the Veteran is unemployable for reasons not related to service-connected right shoulder disability, VA is not required to infer a claim for TDIU.  See Rice v. Shinseki, App. 447 (2009).  Even if the Board did directly address this issue, the Board would find that TDIU is not warranted for the reason cited, that is, the Veteran's own statements show that she is not working because of back pain.  Service connection has not been granted for back pain or a back disability.  The Veteran's own statements support this finding, and further discussion of TDIU is not warranted. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on her daily life, such as limitation of motion, guarding, dislocations if she moves too quickly or puts pressure on the joint. 

In the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal for service connection for a right lower arm disability diagnosed as carpal tunnel syndrome is granted.

The appeal for service connection for a left arm and hand disability diagnosed as carpal tunnel syndrome is granted.  

The appeal for service connection for a bilateral foot disability, claimed as osteoarthritis, is denied.

The appeal for service connection for a bone spur, right great toe, is denied.

The appeal for an evaluation in excess of 30 percent for recurrent right shoulder dislocation is denied.




______________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


